Name: COMMISSION REGULATION (EEC) No 2693/93 of 29 September 1993 re-establishing the levying of customs duties on products of categories 156 and 157 (order Nos 42.1560 and 42.1570), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  tariff policy
 Date Published: nan

 No L 245/691 . 10. 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2693/93 of 29 September 1993 re-establishing the levying of customs duties on products of categories 156 and 157 (order Nos 42.1560 and 42.1570), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council Regulation (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of categories 156 and 157 (order Nos 42.1560 and 42.1570), originating in China, the relevant ceilings amount to 4 and 5 tonnes respecti ­ vely ; Whereas on 1 September 1993 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 4 October 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category(unit) CN/Taric code Description 42.1560 156 6106 90 30 Blouses and pullovers of silk, noil or other waste (tonnes) 6110 90 90*90 'or women' &amp;'r's and infants, knitted or crocheted 42.1570 157 6101 90 10 Garments, knitted or crocheted, other than those (tonnes) 6101 90 90 of categories 1 to 123 and of category 156 6102 90 10 6102 90 90 6103 39 00*90 6103 49 99 6104 19 00*90 6104 29 00*90 6104 39 00*90 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 6107 99 00*90 6108 99 90 6109 90 90 6110 90 10 6110 90 90*90 6111 90 00*90 6112 20 00*90 6114 90 00 (') OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 396, 31 . 12. 1992, p . 1 . No L 245/70 Official Journal of the European Communities 1 . 10 . 93 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1993 . For the Commission Christiane SCRIVENER Member of the Commission